DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation a motor vehicle cooling fluid flow pipe, and the claim also recites an engine cooling fluid pipe which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites recitation a polyolefin selected from polypropylene, polyethylene, preferably high density polyethylene, a cross-linked polyethylene, 
Allowable Subject Matter
Claims 12-16 and 18-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record teaches or suggests a motor vehicle cooling fluid flow pipe characterized in that the wall of the pipe is constituted by a single layer made of a polymer material comprising a mixture of at least two polymer materials of different natures, one of which, referred to as a first material, being a polyolefin, and the other of which, referred to as a second material, being a vulcanized polyolefin-based thermoplastic polymer elastomer, and in that polymer material has a polyolefin content lying in the range of 30% to 70% by weight.  The closest prior art (Van Hooren et al 2010/0227099 A1) discloses a fuel line made of a single layer to overcome problems of exposure of a component of a multi-layer fuel line to fuel, but the reference discloses a fluorothermoplast with rubber particles therein.
In regards to the method, none of the prior art of record teaches or suggest manufacturing the pipe of claim 12, comprising the steps of mixing at least the polyolefin and the vulcanized polyolefin-based thermoplastic elastomer, a step of extruding the mixture in a screw extruder followed by a step of forming the pipe, the operation of mixing the polyolefin and the vulcanized polyolefin-based thermoplastic elastomer being performed upstream from the extruder or at its inlet.  Walia et al (8,709,316) discloses mixing a polyolefin with an elastomer to form a particulate masterbatch that is fed to an extrusion machine, but the reference does not disclose or suggest forming a single layer pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ellul et al (6,451,915) disclose a process of making a thermoplastic elastomer in an extruder using a polyolefin as the continuous phase wherein the material can be used in making tubes and motor vehicle parts, but there is no disclosure of manufacturing a single layer pipe comprising a mixture of the elastomer with a polyolefin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        1/15/2021